The judgment of the Supreme Court was entered, February 10th 1879,
Per Curiam.
This is an appeal by the administrator of the estate of George Woods from the decree of the Orphans’ Court, awarding the residue of the estate of the decedent to his widow. His account having been confirmed, he has no interest as such administrator in any decree of distribution the court may make of the fund. He is not so far the representative of creditors as to authorize him to interfere in the distribution. His full duty therein will be discharged by paying over the fund in pursuance of the decree of the court. He therefore has no standing which will permit him to change or delay the execution of the decree distributing the fund.
The appeal is therefore quashed.